Citation Nr: 0329986	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).  He was an infantry scout and 
served in combat in Europe during World War II.  

Procedural history

The veteran served on active duty from September 1943 to 
September 1945. 

In August 2001, the RO received the veteran's claim of 
entitlement to TDIU.  In a March 2002 rating decision, the RO 
denied the claim.  The veteran disagreed with the March 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 2002.  

Issues not on appeal

In a July 2001 rating decision, the RO granted increased 
ratings for the veteran's service-connected post-traumatic 
stress disorder and hearing loss and denied an increased 
rating for service-connected pes planus.  To the Board's 
knowledge, the veteran has not disagreed with the ratings 
assigned.  Accordingly, those issues are not within the 
Board's jurisdiction and they will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Additional procedural comments

In an October 2002 letter, the veteran's representative 
pointed out that the veteran, in January 2001, requested 
evaluation of his "[f]eet problems".  The veteran is 
service connected for pes planus, currently evaluated as 30 
percent disabling, and also for trench foot, currently 
evaluated as 10 percent disabling.  In the July 2001 rating 
decision referred to in the preceding paragraph, the RO 
considered only the veteran's pes planus, denying an 
increased rating.  To the Board's knowledge, the veteran's 
request for an increased rating for his service-connected 
trench foot has not been addressed.  That issue is referred 
to the RO for appropriate action.

By rating decision dated September 1999, the Board denied the 
veteran's claim of entitlement to service connection for 
tinnitus on the basis that it was not well grounded.  The 
Veterans Claims Assistance Act of 2000 provides, among other 
things, that any veteran whose claim was denied or dismissed 
by VA from July 14, 1999, to November 9, 2002, on the basis 
that it was not well grounded, as that term was formerly used 
in 38 U.S.C.A. § 5107 (a) (1999), may have his or her claim 
readjudicated pursuant to the VCAA if he affirmatively 
communicates that intent, and his request is received by VA 
no later than November 9, 2002.  In an October 2002 
statement, the veteran's representative requested that the 
veteran's claim be readjudicated in light of the VCAA.  
Accordingly, that issue is referred to the RO for appropriate 
action.


REMAND

Background

The veteran is seeking entitlement to TDIU.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience. 38 C.F.R. 3.340, 3.341, 4.16 (2002).  
Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment. 

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability. If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities, and assigned 
disability ratings, are as follows:  PTSD (50%); bilateral 
hearing loss (40%); pes planus (30%); trench foot (10%) and 
scars (zero percent).  The combined disability rating is 80%.  
The veteran has a number of non service-connected 
disabilities, chiefly cardiovascular and pulmonary in nature.  
It appears from the record that he retired from work at the 
age of 51 in 1976 following a heart attack.  A June 2001 VA 
mental disorders examination, included diagnoses of (service-
connected) PTSD but also age-related cognitive decline. 

Reasons for remand

Procedural problems

After a review of the record, the Board has determined that 
the adjudication of this claim does not conform to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Among other 
things, the VCAA redefines the obligations of VA with respect 
to its duty to notify and assist the veteran in the 
development of his claim.  The VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not yet final as of that 
date.  

The Board notes that, although the RO sent letters to the 
veteran in November 2001 and December 2001, requesting that 
he supply additional evidence on his TDIU claim, the RO has 
never notified the veteran of the provisions of the VCAA, and 
crucially, has not informed him of which portion of the 
evidence is to be provided by the him and which part VA will 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

The Board also notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the agency of original 
jurisdiction should take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Evidentiary development

The record on appeal makes it clear that although the veteran 
has significant service-connected disabilities, currently 
assigned a combined 80 percent rating, there are also present 
severe non service-connected disabilities.  As the record now 
stands, it is unclear whether the veteran's service-connected 
disabilities, alone, render him unemployable.  The Board 
believed that further examination should be accomplished to 
resolve this matter.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA, and notifying him that he has a year 
to submit additional evidence.  

2.  The veteran should be afforded a VA 
compensation and pension examination to 
determine whether he is unemployable 
solely due to his service-connected 
disabilities.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should indicate in writing 
that the claims file has been reviewed.  
Any and all indicated specialist 
consultations diagnostic tests deemed 
necessary by the examiner should be 
conducted.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs  
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




